Exhibit 10.1

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (this “Amendment”) dated as of August 16, 2006 to the
Credit Agreement referenced below is by and among Advance America, Cash Advance
Centers, Inc., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto (the “Guarantors”), the Lenders
identified on the signature pages hereto and Bank of America, N.A., as
administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, a $265 million revolving credit facility has been extended to the
Borrower pursuant to the Amended and Restated Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”) dated as of
July 16, 2004 among the Borrower, the Guarantors, the Lenders identified therein
and Bank of America, N.A., as Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.         Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.

2.         Amendments.

2.1       In Section 1.1 of the Credit Agreement, the definition of “Permitted
Stock Repurchase” is amended to read as follows:

“Permitted Stock Repurchase” means the repurchase of Capital Stock of the
Borrower in an aggregate amount of up to (i) prior to the date of the Fifth
Amendment to the Credit Agreement, $50 million and (i) on and after the date of
the Fifth Amendment to the Credit Agreement, $100 million (excluding any
repurchases made prior to the date of the Fifth Amendment to the Credit
Agreement).

2.2       In Section 7.1(b)(ii)(A), (B) and (C) of the Credit Agreement, the
phrase “forty-five (45) days” is amended to read “forty-five (45) days (or, in
the case of the fourth fiscal quarter, seventy-five (75) days)”.

3.         Conditions Precedent.  This Amendment shall be effective as of the
date hereof upon execution of this Amendment by the Credit Parties and the
Required Lenders.

4.         Reaffirmation of Representations and Warranties.  The Borrower and
each Guarantor represents and warrants that the representations and warranties
set forth in the Credit Agreement and the other Credit Documents are true and
correct in all material respects as of the date hereof (except those that
expressly relate to an earlier period).

5.         Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Credit Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Guarantor’s obligations under the Credit Documents.


--------------------------------------------------------------------------------


6.         Reaffirmation of Security Interests.  The Borrower and each Guarantor
(i) affirms that each of the Liens granted in or pursuant to the Credit
Documents are valid and subsisting and (ii) agrees that this Amendment shall in
no manner impair or otherwise adversely effect any of the Liens granted in or
pursuant to the Credit Documents.

7.         No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Credit Documents (including schedules and exhibits thereto)
shall remain in full force and effect.

8.         Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.

9.         Governing Law.  This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of North Carolina.

[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fifth Amendment to be duly executed and delivered as of the date first above
written.

BORROWER:

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC., a Delaware corporation

By:          /s/ Kenneth E. Compton                    

Name:     Kenneth E. Compton

Title:       Chief Executive Officer and President

GUARANTORS:

AARC, INC., a Delaware corporation

By:          /s/ Monica L. Allie                              

Name:     Monica L. Allie

Title:       President

ADVANCE AMERICA SERVICING OF ARKANSAS, INC., a Delaware corporation

ADVANCE AMERICA SERVICING OF INDIANA, INC., a Delaware corporation

ADVANCE AMERICA LEASING SERVICES, INC., a Delaware corporation

AAIC, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ALABAMA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ALASKA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ARIZONA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ARKANSAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF CALIFORNIA, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF COLORADO, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF CONNECTICUT, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF DELAWARE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF DISTRICT OF COLUMBIA, INC.,

a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF FLORIDA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF GEORGIA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF HAWAII, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF IDAHO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF ILLINOIS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF INDIANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF IOWA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KANSAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF KENTUCKY, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF LOUISIANA, LLC, a Delaware limited
liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MAINE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MARYLAND, INC., a Delaware corporation

By:          /s/ Kenneth E. Compton                    

Name:     Kenneth E. Compton

Title:       Chief Executive Officer and President

[Signature Pages Continue]


--------------------------------------------------------------------------------




ADVANCE AMERICA, CASH ADVANCE CENTERS OF MASSACHUSETTS, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MICHIGAN, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MINNESOTA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSISSIPPI, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MISSOURI, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF MONTANA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEBRASKA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEVADA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW HAMPSHIRE, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW JERSEY, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW MEXICO, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NEW YORK, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH CAROLINA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH DAKOTA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OHIO, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OKLAHOMA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF OREGON, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF PENNSYLVANIA, LLC, a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF RHODE ISLAND, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH CAROLINA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF SOUTH DAKOTA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TENNESSEE, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF UTAH, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF VERMONT, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF VIRGINIA, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WASHINGTON, LLC,

a Delaware limited liability company

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WEST VIRGINIA, INC., a Delaware
corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WISCONSIN, INC., a Delaware corporation

ADVANCE AMERICA, CASH ADVANCE CENTERS OF WYOMING, INC., a Delaware corporation

ADVANCE AMERICA SERVICING OF GEORGIA, INC., a Delaware corporation

MCKENZIE CHECK ADVANCE OF ALABAMA, L.L.C., a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF ARKANSAS, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF COLORADO, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF INDIANA, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF IOWA, L.L.C., a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF KANSAS, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF MISSISSIPPI, LLC, a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF MISSOURI, L.L.C., a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF NEBRASKA, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF NEW JERSEY, L.L.C., a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF OHIO, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF OREGON, LLC, a Tennessee limited liability company

MCKENZIE CHECK ADVANCE OF WASHINGTON, L.L.C., a Tennessee limited liability
company

MCKENZIE CHECK ADVANCE OF WISCONSIN, LLC, a Tennessee limited liability company

NCAS OF DELAWARE, LLC, a Delaware limited liability company

NCAS OF NEW JERSEY, LLC, a Delaware limited liability company

By:          /s/ Kenneth E. Compton                    

Name:     Kenneth E. Compton

Title:       Chief Executive Officer and President

[Signature Pages Continue]


--------------------------------------------------------------------------------




AA CHALLENGER, LLC, a Delaware limited liability company

AA AIR, LLC, a Delaware limited liability company

ADVANCE AMERICA MONEY.COM, INC., a Delaware corporation

ACSO OF MICHIGAN, INC., a Delaware corporation

By:          /s/ Kenneth E. Compton                    

Name:     Kenneth E. Compton

Title:       Chief Executive Officer and President

ACSO OF TEXAS, L.P.,

a Texas limited partnership

ADVANCE AMERICA SERVICING OF TEXAS, L.P.,

a Texas limited partnership

By:          ADVANCE AMERICA, CASH ADVANCE CENTERS OF TEXAS, INC.,
                a Delaware corporation and its general partner

 

By:          /s/ Kenneth E. Compton                    

Name:     Kenneth E. Compton

Title:       Chief Executive Officer and President

W.P.S. SYSTEMS, LTD. OF NEW ENGLAND,

a Rhode Island corporation

By:                              ADVANCE AMERICA, CASH ADVANCE CENTERS OF RHODE
ISLAND, INC.,

a Delaware corporation

By:          /s/ Kenneth E. Compton                    

Name:     Kenneth E. Compton

Title:       Chief Executive Officer and President

[Signature Pages Continue]


--------------------------------------------------------------------------------




NCA OF LOUISIANA, LLC, a Delaware limited liability company

By:          /s/ Kenneth E. Compton                    

Name:     Kenneth E. Compton

Title:       Chief Executive Officer and President

[Signature Pages Continue]


--------------------------------------------------------------------------------




ADMINISTRATIVE

AGENT:                                                      BANK OF AMERICA,
N.A., as Administrative Agent

By:                                                                         

Name:

Title:

LENDERS:                                                BANK OF AMERICA, N.A.,
as a Lender

By:                                                                         

Name:     Scott K. Mitchell

Title:       Senior Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION

By:                                                                         

Name:

Title:

US BANK NATIONAL ASSOCIATION

By:                                                                         

Name:

Title:

WELLS FARGO BANK, N.A.

By:                                                                         

Name:

Title:

NATIONAL CITY BANK OF PENNSYLVANIA

By:                                                                         

Name:

Title:

NATIONAL BANK OF SOUTH CAROLINA

By:                                                                         

Name:

Title:

CAROLINA FIRST BANK

By:                                                                         

Name:

Title:

[Signature Pages Continue]


--------------------------------------------------------------------------------




FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:                                                                         

Name:

Title:

BRANCH BANKING AND TRUST COMPANY

By:                                                                         

Name:

Title:

TEXAS CAPITAL BANK, NA

By:                                                                         

Name:

Title:

 


--------------------------------------------------------------------------------